Title: To Alexander Hamilton from Alexander Macomb, 13 April 1793
From: Macomb, Alexander
To: Hamilton, Alexander


New york April 13th. 1793
Dear sir
I take the Liberty of enclosing you an order of Mr Udney Hay to receive the Sum allowed to Mr. Simon Frazer of Quebec upon Mr Hay’s petition in his behalf which I learn is 400 Ds. and I will take kind your forwarding it to me as soon as possible, as an opportunity for Quebec offers in the course of the ensuing week, to which place I wish to Remit it.

I have just rec’d a Letter dated 27 feby from Mr Robert Hamilton of Niagara, wherein he mentions that Genl. Hull is in very good winter quarters at Mr Stedmans & that he will esteem himself happy if he can by any means aid in his negotiation or add to his comforts. If my services can in any wise be essential to you in the business of the treaty, you may freely command them.
I remain very respectfully   Dr. Sir   Yr. obt Servant
Alex Macomb
